Exhibit 10.1

ENERGOUS CORPORATION

2013 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED MAY 16, 2018)

Energous Corporation sets forth herein the terms and conditions of its 2013
Equity Incentive Plan (as Amended and Restated May 16, 2018), as follows:

1. PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ ability to
attract and retain highly qualified officers, Non-Employee Directors, key
employees and Consultants, and to motivate such
officers, Non-Employee Directors, key employees and Consultants to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such persons an opportunity
to acquire or increase a direct proprietary interest in the operations and
future success of the Company. To this end, the Plan provides for the grant of
stock options, stock appreciation rights, restricted stock, restricted stock
units, unrestricted stock, other share-based awards and cash awards. Any of
these awards may, but need not, be made as performance incentives to reward
attainment of performance goals in accordance with the terms and conditions
hereof. Stock options granted under the Plan may be non-qualified stock options
or incentive stock options, as provided herein.

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1. “Acquiror” shall have the meaning set forth in Section 15.2.

2.2. “Affiliate” means any company or other trade or business that “controls,”
is “controlled by” or is “under common control with” the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.

2.3. “Annual Incentive Award” means a cash-based Performance Award with a
performance period that is the Company’s fiscal year or other 12-month (or
shorter) performance period as specified under the terms and conditions of the
Award as approved by the Committee.

2.4. “Award” means a grant of an Option, SAR, Restricted Stock, RSU, Other
Share-based Award or cash award under the Plan.

2.5. “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or an Affiliate to a Grantee that evidences
and sets out the terms and conditions of an Award.

2.6. “Board” means the Board of Directors of the Company.

2.7. “Business Combination” shall have the meaning set forth in Section 15.2.

2.8. “Cause” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means, unless otherwise provided in the applicable Award
Agreement: (i) the commission of any act by the Grantee constituting financial
dishonesty against the Company or its Affiliates (which act would be chargeable
as a crime under applicable law); (ii) the



--------------------------------------------------------------------------------

Grantee’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality or harassment that would
(a) materially adversely affect the business or the reputation of the Company or
any of its Affiliates with their respective current or prospective customers,
suppliers, lenders or other third parties with whom such entity does or might do
business or (b) expose the Company or any of its Affiliates to a risk of civil
or criminal legal damages, liabilities or penalties; (iii) the repeated failure
by the Grantee to follow the directives of the Chief Executive Officer of the
Company or any of its Affiliates or the Board; or (iv) any material misconduct,
violation of the Company’s or Affiliates’ policies, or willful and
deliberate non-performance of duty by the Grantee in connection with the
business affairs of the Company or its Affiliates.

2.9. “Change in Control” shall have the meaning set forth in Section 15.2.

2.10. “Code” means the Internal Revenue Code of 1986.

2.11. “Committee” means the Compensation Committee of the Board or any committee
or other person or persons designated by the Board to administer the Plan. The
Board will cause the Committee to satisfy the applicable requirements of any
securities exchange on which the Common Stock may then be listed. For purposes
of Awards to Covered Employees intended to qualify as “performance-based
compensation” under Section 162(m), to the extent required by Section 162(m),
Committee means all of the members of the Committee who are “outside directors”
within the meaning of Section 162(m). For purposes of Awards to Grantees who are
subject to Section 16 of the Exchange Act, Committee means all of the members of
the Committee who are “non-employee directors” within the meaning of
Rule 16b-3 adopted under the Exchange Act.

2.12. “Company” means Energous Corporation, a Delaware Corporation, or any
successor corporation.

2.13. “Common Stock” means the common stock of the Company.

2.14. “Consultant” means a consultant or advisor that provides bona fide
services to the Company or any Affiliate and who qualifies as a consultant or
advisor under Form S-8.

2.15. “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Section 162(m), as qualified by Section 12.4.

2.16. “Disability” shall be defined as that term is defined in the Grantee’s
offer letter or other applicable employment agreement; or, if there is no such
definition, “Disability” means, unless otherwise provided in the applicable
Award Agreement, the Grantee is unable to perform each of the essential duties
of such Grantee’s position by reason of a medically determinable physical or
mental impairment that is potentially permanent in character or that can be
expected to last for a continuous period of not less than 12
months; provided, however, that, with respect to rules regarding expiration of
an Incentive Stock Option following termination of the Grantee’s Service,
“Disability” means “permanent and total disability” as set forth in Code
Section 22(e)(3).

2.17. “Effective Date” means May 16, 2018, the date the Plan was most recently
approved by the Stockholders.

2.18. “Exchange Act” means the Securities Exchange Act of 1934.

2.19. “Fair Market Value” of a Share as of a particular date means (i) if the
Common Stock is listed on a national securities exchange, the closing or last
price of the Common Stock on the composite tape or other comparable reporting
system for the applicable date, or if the applicable date is not a trading day,
the trading day immediately preceding the applicable date, or (ii) if the Common
Stock is not then listed on a national securities exchange, the closing or last
price of the Common Stock quoted by an established quotation service
for over-the-counter securities, or (iii) if the Common Stock is not then listed
on a national securities exchange or quoted by an established quotation service
for over-the-counter securities, or the value of the Common Stock is not
otherwise determinable, such value as determined by the Committee.

 

2



--------------------------------------------------------------------------------

2.20. “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than 50% of the beneficial interest, a foundation in which any
one or more of these persons (or the applicable individual) control the
management of assets, and any other entity in which one or more of these persons
(or the applicable individual) own more than 50% of the voting interests.

2.21. “Grant Date” means the latest to occur of (i) the date as of which the
Committee approves an Award, (ii) the date on which the recipient of an Award
first becomes eligible to receive an Award under Section 6 or (iii) such other
date as may be specified by the Committee in the Award Agreement.

2.22. “Grantee” means a person who receives or holds an Award.

2.23. “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422.

2.24. “Incumbent Directors” shall have the meaning set forth in Section 15.2.

2.25. “Non-Employee Director” means a member of the Board or the board of
directors of an Affiliate, in each case who is not an officer or employee of the
Company or any Affiliate.

2.26. “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

2.27. “Option” means an option to purchase one or more Shares pursuant to the
Plan.

2.28. “Option Price” means the exercise price for each Share subject to an
Option.

2.29. “Other Share-based Awards” means Awards consisting of Share units, or
other Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock, other than Options, SARs, Restricted Stock and RSUs.

2.30. “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 12) over a performance period of at
least one year established by the Committee, and includes an Annual Incentive
Award.

2.31. “Person” means an individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.

2.32. “Plan” means this Energous Corporation 2013 Equity Incentive Plan.

2.33. “Purchase Price” means the purchase price for each Share pursuant to a
grant of Restricted Stock.

2.34. “Restricted Period” shall have the meaning set forth in Section 10.1.

2.35. “Restricted Stock” means restricted Shares that are subject to specified
terms and conditions, awarded to a Grantee pursuant to Section 10.

2.36. “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing
the right to receive Shares or their cash equivalent subject to the satisfaction
of specified terms and conditions, awarded to a Grantee pursuant to Section 10.

2.37. “SAR Exercise Price” means the per Share exercise price of a SAR granted
to a Grantee under Section 9.

2.38. “SEC” means the United States Securities and Exchange Commission.

2.39. “Section 162(m)” means Code Section 162(m).

 

3



--------------------------------------------------------------------------------

2.40. “Section 409A” means Code Section 409A.

2.41. “Securities Act” means the Securities Act of 1933.

2.42. “Separation from Service” means the termination of a Service Provider’s
Service, whether initiated by the Service Provider or the Company or an
Affiliate; provided that if any Award governed by Section 409A is to be
distributed on a Separation from Service, then the definition of Separation from
Service for such purposes shall comply with the definition provided in
Section 409A.

2.43. “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise provided in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.

2.44. “Service Provider” means an employee, officer, Non-Employee Director or
Consultant of the Company or an Affiliate.

2.45. “Share” means a share of Common Stock.

2.46. “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.

2.47. “Stockholder” means a stockholder of the Company.

2.48. “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

2.49. “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or an
Affiliate or with which the Company or an Affiliate combines.

2.50. “Ten Percent Stockholder” means an individual who owns more than 10% of
the total combined voting power of all classes of outstanding stock of the
Company, its parent or any of its Subsidiaries. In determining stock ownership,
the attribution rules of Code Section 424(d) shall be applied.

2.51. “Termination Date” means the date that is 10 years after the Effective
Date, unless the Plan is earlier terminated by the Board under Section 5.2.

2.52. “Voting Securities” shall have the meaning set forth in Section 15.2.

3. ADMINISTRATION OF THE PLAN

3.1. General

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and bylaws and applicable law. The Board shall have the power and authority to
delegate its responsibilities hereunder to the Committee, which shall have full
authority to act in accordance with its charter, and with respect to the power
and authority of the Board to act hereunder, all references to the Board shall
be deemed to include a reference to the Committee, unless such power or
authority is specifically reserved by the Board. Except as specifically provided
in Section 14 or as otherwise may be required by applicable law, regulatory
requirement or the certificate of incorporation or the bylaws of the Company,
the Board shall have full power and authority to take all actions and to make
all determinations required or provided for under the Plan, any Award or any
Award Agreement, and shall have full power and authority to take all such other
actions and make all such other determinations not inconsistent with the
specific terms and conditions of the Plan that the Board deems to be necessary
or appropriate to the administration of the Plan. The Committee shall administer
the Plan; provided that, the Board shall retain the right to exercise the
authority of the Committee to the extent consistent with applicable law and the
applicable requirements of any securities exchange on which the Common Stock may
then be listed. All actions, determinations and decisions by the Board or the
Committee under the Plan, any Award or any Award Agreement shall be in the
Board’s (or the Committee’s, as applicable) sole discretion and shall be final,
binding and conclusive. Without limitation, the Committee shall have full and
final power and authority, subject to the other terms and conditions of the
Plan, to:

 

4



--------------------------------------------------------------------------------

  (i) designate Grantees;

 

  (ii) determine the type or types of Awards to be made to Grantees;

 

  (iii) determine the number of Shares to be subject to an Award;

 

  (iv) establish the terms and conditions of each Award (including the Option
Price of any Option, the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer or
forfeiture of an Award or the Shares subject thereto and any terms or conditions
that may be necessary to qualify Options as Incentive Stock Options;

 

  (v) prescribe the form of each Award Agreement; and

 

  (vi) amend, modify or supplement the terms or conditions of any outstanding
Award including the authority, in order to effectuate the purposes of the Plan,
to modify Awards to foreign nationals or individuals who are employed outside
the United States to recognize differences in local law, tax policy or custom.

To the extent permitted by applicable law, the Committee may delegate its
authority as identified herein to any individual or committee of individuals
(who need not be directors), including the authority to make Awards to Grantees
who are not subject to Section 16 of the Exchange Act or who are not Covered
Employees. To the extent that the Committee delegates its authority to make
Awards as provided by this Section 3.1, all references in the Plan to the
Committee’s authority to make Awards and determinations with respect thereto
shall be deemed to include the Committee’s delegate. Any such delegate shall
serve at the pleasure of, and may be removed at any time by, the Committee.

3.2. No Repricing

Notwithstanding any provision herein to the contrary, the repricing of Options
or SARs is prohibited without prior approval of the Stockholders. For this
purpose, a “repricing” means any of the following (or any other action that has
the same effect as any of the following): (i) changing the terms of an Option or
SAR to lower its Option Price or SAR Exercise Price; (ii) any other action that
is treated as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling an Option or SAR at a time when its
Option Price or SAR Exercise Price is greater than the Fair Market Value of the
underlying Shares in exchange for another award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
under Section 15. A cancellation and exchange under clause (iii) would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Grantee.

3.3. Award Agreements; Clawbacks

The grant of any Award may be contingent upon the Grantee executing the
appropriate Award Agreement. The Company may retain the right in an Award
Agreement to cause a forfeiture of the gain realized by a Grantee on account of
actions taken by the Grantee in violation or breach of or in conflict with any
employment agreement, non-competition agreement, any agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate thereof or
any confidentiality obligation with respect to the Company or any Affiliate
thereof, or otherwise in competition with the Company or any Affiliate thereof,
to the extent specified in such Award Agreement applicable to the Grantee.
Furthermore, the Company may annul an Award if the Grantee is terminated for
Cause.

All awards, amounts or benefits received or outstanding under the Plan shall be
subject to clawback, cancellation, recoupment, rescission, payback, reduction or
other similar action in accordance with the terms of any Company clawback or
similar policy or any applicable law related to such actions, as may be in
effect from time to time. A Grantee’s acceptance of an Award shall be deemed to
constitute the Grantee’s acknowledgement of and consent to the Company’s
application, implementation and enforcement of any applicable Company clawback
or similar policy that may apply to the Grantee, whether adopted prior to or
following the Effective Date, and any provision of applicable law relating to
clawback, cancellation, recoupment, rescission, payback or reduction of
compensation, and the Grantee’s agreement that the Company may take such actions
as may be necessary to effectuate any such policy or applicable law, without
further consideration or action.

 

5



--------------------------------------------------------------------------------

3.4. Deferral Arrangement

The Committee may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Share units.

3.5. No Liability

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.6. Book Entry

Notwithstanding any other provision of the Plan to the contrary, the Company may
elect to satisfy any requirement under the Plan for the delivery of stock
certificates through the use of book entry.

4. STOCK SUBJECT TO THE PLAN

4.1. Authorized Number of Shares

Subject to adjustment under Section 15, the aggregate number of Shares
authorized to be issued under the Plan is 6,085,967 Shares issued under the Plan
may consist in whole or in part of authorized but unissued Shares, treasury
Shares or Shares purchased on the open market or otherwise, all as determined by
the Board from time to time.

4.2. Share Counting

4.2.1. General

Each Share granted in connection with an Award shall be counted as one Share
against the limit in Section 4.1, subject to the provisions of this Section 4.2.

4.2.2. Cash-Settled Awards

Any Award settled in cash shall not be counted as issued Shares for any purpose
under the Plan.

4.2.3. Expired or Terminated Awards

If any Award expires, or is terminated, surrendered or forfeited, in whole or in
part, the unissued Shares covered by such Award shall again be available for the
grant of Awards.

4.2.4. Payment of Option Price or Tax Withholding in Shares

If Shares issuable upon exercise, vesting or settlement of an Award, or Shares
owned by a Grantee (which are not subject to any pledge or other security
interest) are surrendered or tendered to the Company in payment of the Option
Price or Purchase Price of an Award or any taxes required to be withheld in
respect of an Award, in each case, in accordance with the terms and conditions
of the Plan and any applicable Award Agreement, such surrendered or tendered
Shares shall again be available for the grant of Awards. For a stock-settled
SAR, only the net Shares actually issued upon exercise of the SAR shall be
counted against the limit in Section 4.1.

 

6



--------------------------------------------------------------------------------

4.2.5. Substitute Awards

Substitute Awards shall not be counted against the number of Shares reserved
under the Plan.

4.3. Award Limits

4.3.1. Incentive Stock Options

Subject to adjustment under Section 15, 6,085,967 Shares available for issuance
under the Plan shall be available for issuance as Incentive Stock Options.

4.3.2. Individual Award Limits for Section 162(m) – Share-Based Awards

Subject to adjustment under Section 15, the maximum number of each type of Award
(other than cash-based Performance Awards) intended to qualify as
“performance-based compensation” under Section 162(m) granted to any Grantee in
any calendar year shall not exceed the following number of Shares: (i) Options
and SARs: 2,000,000 Shares; and (ii) all share-based Performance Awards
(including Restricted Stock, RSUs and Other Share-based Awards that are
Performance Awards): 2,000,000 Shares.

4.3.3. Individual Award Limits for Section 162(m) – Cash-Based Awards

The maximum amount of cash-based Performance Awards intended to constitute
“performance-based compensation” under Section 162(m) granted to any Grantee in
any calendar year shall not exceed the following: (i) Annual Incentive Awards:
$1.0 million; and (ii) all other cash-based Performance Awards: $1.0 million.

4.3.4. Limits on Awards to Non-Employee Directors

The maximum value of Awards granted during any calendar year to
any Non-Employee Director, taken together with any cash fees paid to such
Non-Employee Director during the calendar year and the value of awards granted
to the Non-Employee Director under any other equity compensation plan of the
Company or an Affiliate during the calendar year, shall not exceed the following
in total value (calculating the value of any Awards or other equity compensation
plan awards based on the grant date fair value for financial reporting
purposes): (i) $500,000 for the Chair of the Board and (ii) $300,000 for
each Non-Employee Director other than the Chair of the Board; provided, however,
that awards granted to Non-Employee Directors upon their initial election to the
Board or the board of directors of an Affiliate shall not be counted towards the
limit under this Section 4.3.4. Any Awards or other equity compensation plan
awards that are scheduled to vest over a period of more than one calendar year
shall be applied pro rata (based on grant date fair value as provided above) for
purposes of the limit under this Section 4.3.4 based on the number of years over
which such awards are scheduled to vest.

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Term

The Plan shall be effective as of the Effective Date, provided that it has been
approved by the Stockholders. The Plan shall terminate automatically on
the 10-year anniversary of the Effective Date and may be terminated on any
earlier date as provided in Section 5.2.

5.2. Amendment and Termination of the Plan

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any Awards that have not been made. An amendment shall be
contingent on approval of the Stockholders to the extent stated by the Board,
required by applicable law or required by applicable securities exchange listing
requirements. No Awards shall be made after the Termination Date. The applicable
terms and conditions of the Plan, and any terms and conditions applicable to
Awards granted prior to the Termination Date shall survive the termination of
the Plan and continue to apply to such Awards. No amendment, suspension or
termination of the Plan shall, without the consent of the Grantee, materially
impair rights or obligations under any Award theretofore awarded.

 

7



--------------------------------------------------------------------------------

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers

Subject to this Section 6.1, Awards may be made to any Service Provider as the
Committee may determine and designate from time to time.

6.2. Successive Awards

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

6.3. Stand-Alone, Additional, Tandem, and Substitute Awards

Awards may be granted either alone or in addition to, in tandem with or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate. Such additional, tandem or substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another award, the Committee shall have the right to require the
surrender of such other award in consideration for the grant of the new Award.
Subject to the requirements of applicable law, the Committee may make Awards in
substitution or exchange for any other award under another plan of the Company,
any Affiliate or any business entity to be acquired by the Company or an
Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Shares subject to the Award is equivalent
in value to the cash compensation (for example, RSUs or Restricted Stock).

7. AWARD AGREEMENT

The grant of any Award may be contingent upon the Grantee executing an
appropriate Award Agreement, in such form or forms as the Committee shall from
time to time determine. Without limiting the foregoing, an Award Agreement may
be provided in the form of a notice that provides that acceptance of the Award
constitutes acceptance of all terms and conditions of the Plan and the notice.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms and conditions of the
Plan. Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be
deemed Non-qualified Stock Options.

8. TERMS AND CONDITIONS OF OPTIONS

8.1. Option Price

The Option Price of each Option shall be fixed by the Committee and stated in
the related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value on the
Grant Date; provided, however, that in the event that a Grantee is a Ten Percent
Stockholder as of the Grant Date, the Option Price of an Option granted to such
Grantee that is intended to be an Incentive Stock Option shall be not less than
110% of the Fair Market Value on the Grant Date. In no case shall the Option
Price of any Option be less than the par value of a Share.

8.2. Vesting

Subject to Section 8.3, each Option shall become exercisable at such times and
under such conditions (including performance requirements) as stated in the
Award Agreement.

8.3. Term

Each Option shall terminate, and all rights to purchase Shares thereunder shall
cease 10 years from the Grant Date, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the related Award Agreement; provided, however, that in the event
that the Grantee is a Ten Percent Stockholder, an Option granted to such Grantee
that is intended to be an Incentive Stock Option at the Grant Date shall not be
exercisable after the expiration of five years from its Grant Date.

 

8



--------------------------------------------------------------------------------

8.4. Limitations on Exercise of Option

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the Stockholders as provided herein or (ii) after the occurrence of an event
that results in termination of the Option.

8.5. Method of Exercise

An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. To be effective, notice of exercise must be made in accordance with
procedures established by the Company from time to time.

8.6. Rights of Holders of Options

Unless otherwise provided in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a Stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him.
Except as provided in Section 15 or the related Award Agreement, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

8.7. Delivery of Stock Certificates

Subject to Section 3.6, promptly after the exercise of an Option by a Grantee
and the payment in full of the Option Price, such Grantee shall be entitled to
the issuance of a stock certificate or certificates evidencing his or her
ownership of the Shares subject to the Option.

8.8. Limitations on Incentive Stock Options

An Option shall constitute an Incentive Stock Option only (i) if the Grantee is
an employee of the Company or any Subsidiary, (ii) to the extent specifically
provided in the related Award Agreement and (iii) to the extent that the
aggregate Fair Market Value (determined at the time the Option is granted) with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000. This limitation shall be applied by taking Options into account in the
order in which they were granted.

9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1. Right to Payment

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (i) the Fair Market Value on the date of exercise over (ii) the SAR
Exercise Price, as determined by the Committee. The Award Agreement for a SAR
(except those that constitute Substitute Awards) shall specify the SAR Exercise
Price, which shall be fixed on the Grant Date as not less than the Fair Market
Value on that date. SARs may be granted alone or in conjunction with all or part
of an Option or at any subsequent time during the term of such Option or in
conjunction with all or part of any other Award. A SAR granted in tandem with an
outstanding Option following the Grant Date of such Option shall have a grant
price that is equal to the Option Price; provided, however, that the SAR’s grant
price may not be less than the Fair Market Value on the Grant Date of the SAR to
the extent required by Section 409A.

 

9



--------------------------------------------------------------------------------

9.2. Other Terms

The Committee shall determine the time or times at which and the circumstances
under which a SAR may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which SARs shall cease to be or become exercisable following
Separation from Service or upon other conditions, the method of exercise,
whether or not a SAR shall be in tandem or in combination with any other Award
and any other terms and conditions of any SAR.

9.3. Term of SARs

The term of a SAR shall be determined by the Committee; provided, however, that
such term shall not exceed 10 years.

9.4. Payment of SAR Amount

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Shares, as determined by the Committee) in an amount
determined by multiplying:

 

  (i) the difference between the Fair Market Value on the date of exercise over
the SAR Exercise Price; by

 

  (ii) the number of Shares with respect to which the SAR is exercised.

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

10.1. Restrictions

At the time of grant, the Committee may establish a period of time (a
“Restricted Period”) and any additional restrictions including the satisfaction
of corporate or individual performance objectives applicable to an Award of
Restricted Stock or RSUs. Each Award of Restricted Stock or RSUs may be subject
to a different Restricted Period and additional restrictions. Neither Restricted
Stock nor RSUs may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other applicable restrictions.

10.2. Restricted Stock Certificates

The Company shall issue Shares, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of Shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Committee
may provide in an Award Agreement that either (i) the Secretary of the Company
shall hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse, or
(ii) such certificates shall be delivered to the Grantee; provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.

10.3. Rights of Holders of Restricted Stock

Unless the otherwise provided in the applicable Award Agreement and subject
to Section 17.10, holders of Restricted Stock shall have rights as Stockholders,
including voting and dividend rights.

10.4. Rights of Holders of RSUs

10.4.1. Settlement of RSUs

RSUs may be settled in cash or Shares, as determined by the Committee and set
forth in the Award Agreement. The Award Agreement shall also set forth whether
the RSUs shall be settled (i) within the time period specified for “short term
deferrals” under Section 409A or (ii) otherwise within the requirements of
Section 409A, in which case the Award Agreement shall specify upon which events
such RSUs shall be settled.

 

10



--------------------------------------------------------------------------------

10.4.2. Voting and Dividend Rights

Unless otherwise provided in the applicable Award Agreement and subject
to Section 17.10, holders of RSUs shall not have rights as Stockholders,
including voting or dividend or dividend equivalents rights.

10.4.3. Creditor’s Rights

A holder of RSUs shall have no rights other than those of a general creditor of
the Company. RSUs represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Award Agreement.

10.5. Purchase of Restricted Stock

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the Shares represented by such
Restricted Stock or (ii) the Purchase Price, if any, specified in the related
Award Agreement. If specified in the Award Agreement, the Purchase Price may be
deemed paid by Services already rendered. The Purchase Price shall be payable in
a form described in Section 11 or, if so determined by the Committee, in
consideration for past Services rendered.

10.6. Delivery of Shares

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to Shares of Restricted Stock or RSUs settled in Shares shall lapse, and, unless
otherwise provided in the applicable Award Agreement, a stock certificate for
such Shares shall be delivered, free of all such restrictions, to the Grantee or
the Grantee’s beneficiary or estate, as the case may be.

11. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

11.1. General Rule

Payment of the Option Price for the Shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this Section
11.

11.2. Surrender of Shares

To the extent the Award Agreement so provides, payment of the Option Price for
Shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
Shares, which Shares shall be valued, for purposes of determining the extent to
which the Option Price or Purchase Price for Restricted Stock has been paid, at
their Fair Market Value on the date of exercise or surrender. Notwithstanding
the foregoing, in the case of an Incentive Stock Option, the right to make
payment in the form of already-owned Shares may be authorized only at the time
of grant.

11.3. Cashless Exercise

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell Shares and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 17.3.

 

11



--------------------------------------------------------------------------------

11.4. Other Forms of Payment

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including the Company’s
withholding of Shares otherwise due to the exercising Grantee.

12. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

12.1. Performance Conditions

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions.

12.2. Performance Awards Granted to Designated Covered Employees

If and to the extent that the Committee determines that a Performance Award to
be granted to a Grantee who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Section 162(m), the grant, exercise and/or settlement of such Performance
Award shall be contingent upon achievement of pre-established performance goals
and other terms and conditions set forth in this Section 12.2. Notwithstanding
anything herein to the contrary, the Committee may provide for Performance
Awards to Covered Employees that are not intended to qualify as
“performance-based compensation” for purposes of Section 162(m).

12.2.1. Performance Goals Generally

The performance goals for Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with
this Section 12.2. Performance goals shall be objective and shall otherwise meet
the requirements of Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
the Performance Awards. Performance goals may be established on a Company-wide
basis, or with respect to one or more business units, divisions, Affiliates or
business segments, as applicable. Performance goals may be absolute or relative
(to the performance of one or more comparable companies or indices). To the
extent consistent with the requirements of Section 162(m), the Committee may
determine at the time that goals under this Section 12 are established the
extent to which measurement of performance goals may exclude the impact of
charges for restructuring, discontinued operations, extraordinary items, debt
redemption or retirement, asset write downs, litigation or claim judgments or
settlements, acquisitions or divestitures, foreign exchange gains and losses and
other extraordinary, unusual or non-recurring items, and the cumulative effects
of tax or accounting changes (each as defined by generally accepted accounting
principles and as identified in the Company’s financial statements or other SEC
filings). Performance goals may differ for Performance Awards granted to any one
Grantee or to different Grantees.

12.2.2. Business Criteria

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified Affiliates or business units of the Company
(except with respect to the total stockholder return and earnings per share
criteria), shall be used exclusively by the Committee in establishing
performance goals for Performance Awards: (i) cash flow; (ii) earnings per
share, as adjusted for any stock split, stock dividend or other
recapitalization; (iii) earnings measures (including EBIT and EBITDA)); (iv)
return on equity; (v) total stockholder return; (vi) share price performance, as
adjusted for any stock split, stock dividend or other recapitalization;
(vii) return on capital; (viii) revenue; (ix) income; (x) profit margin;
(xi) return on operating revenue; (xii) brand recognition or acceptance;
(xiii) customer metrics (including customer satisfaction, customer retention,
customer profitability or customer contract terms); (xiv) productivity;
(xv) expense targets; (xvi) market share; (xvii) cost control measures;
(xviii) balance sheet metrics; (xix) strategic initiatives; (xx) implementation,
completion or attainment of measurable objectives with respect to recruitment or
retention of personnel or employee satisfaction;

 

12



--------------------------------------------------------------------------------

(xxi) return on assets; (xxii) growth in net sales; (xxiii) the ratio of net
sales to net working capital; (xxiv) stockholder value added; (xxv) improvement
in management of working capital items (inventory, accounts receivable or
accounts payable); (xxvi) sales from newly-introduced products;
(xxvii) successful completion of, or achievement of milestones or objectives
related to, financing or capital raising transactions, strategic acquisitions or
divestitures, joint ventures, partnerships, collaborations or other
transactions; (xxviii) product quality, safety, productivity, yield or
reliability (on time and complete orders); (xxix) funds from operations;
(xxx) regulatory body approval for commercialization of a product; (xxxi) debt
levels or reduction or debt ratios; (xxxii) economic value; (xxxiii) operating
efficiency; (xxxiv) research and development achievements; or (xxxv) any
combination of the forgoing business criteria; provided, however, that such
business criteria shall include any derivations of business criteria listed
above (e.g., income shall include pre-tax income, net income and operating
income).

12.2.3. Timing for Establishing Performance Goals

Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to Performance Awards, or at such
other date as may be required or permitted for “performance-based compensation”
under Section 162(m).

12.2.4. Settlement of Performance Awards; Other Terms

Settlement of Performance Awards may be in cash, Shares, other Awards or other
property, as determined by the Committee. The Committee may reduce the amount of
a settlement otherwise to be made in connection with Performance Awards.

12.3. Written Determinations

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or individual Performance Awards
and as to the achievement of performance goals relating to Performance Awards,
shall be made in writing in the case of any Award intended to qualify as
“performance-based compensation” under Section 162(m) as required by
Section 162(m). To the extent permitted by Section 162(m), the Committee may
delegate any responsibility relating to such Performance Awards.

12.4. Status of Section 12.2 Awards under Section 162(m)

It is the intent of the Company that Performance Awards under Section
12.2 granted to persons who are designated by the Committee as likely to be
Covered Employees within the meaning of Section 162(m) shall, if so designated
by the Committee, qualify as “performance-based compensation” within the meaning
of Section 162(m). Accordingly, the terms and conditions of Section 12.2,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Section 162(m). The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Grantee will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance
Awards, as likely to be a Covered Employee with respect to that fiscal year or
any subsequent fiscal year. If any provision of the Plan or any agreement
relating to such Performance Awards does not comply or is inconsistent with the
requirements of Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.

13. OTHER SHARE-BASED AWARDS

13.1. Grant of Other Share-based Awards

Other Share-based Awards may be granted either alone or in addition to or in
conjunction with other Awards. Other Share-based Awards may be granted in lieu
of other cash or other compensation to which a Service Provider is entitled from
the Company or may be used in the settlement of amounts payable in Shares under
any other compensation plan or arrangement of the Company. Subject to the
provisions of the Plan, the Committee shall have the authority to determine the
persons to whom and the time or times at which such Awards will be made, the
number of Shares to be granted pursuant to such Awards, and all other terms and
conditions of such Awards. Unless the Committee determines otherwise, any such
Award shall be confirmed by an Award Agreement, which shall contain such
provisions as the Committee determines to be necessary or appropriate to carry
out the intent of the Plan with respect to such Award.

 

13



--------------------------------------------------------------------------------

13.2. Terms of Other Share-based Awards

Any Common Stock subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the Shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

14. REQUIREMENTS OF LAW

14.1. General

The Company shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the Grantee,
any other individual exercising an Option or the Company of any provision of any
law or regulation of any governmental authority, including any federal or state
securities laws or regulations. If at any time the Committee determines that the
listing, registration or qualification of any Shares subject to an Award upon
any securities exchange or under any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance or purchase
of Shares hereunder, no Shares may be issued or sold to the Grantee or any other
individual exercising an Option pursuant to such Award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Award.
Specifically, in connection with the Securities Act, upon the exercise of any
Option or the delivery of any Shares underlying an Award, unless a registration
statement under such Act is in effect with respect to the Shares covered by such
Award, the Company shall not be required to sell or issue such Shares unless the
Committee has received evidence satisfactory to it that the Grantee or any other
individual exercising an Option may acquire such Shares pursuant to an exemption
from registration under the Securities Act. The Company may, but shall in no
event be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or the issuance of Shares
pursuant to the Plan to comply with any law or regulation of any governmental
authority. As to any jurisdiction that expressly imposes the requirement that an
Option shall not be exercisable until the Shares covered by such Option are
registered or are exempt from registration, the exercise of such Option (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

14.2. Section 25102(o) of the California Corporations Code.

The Plan is intended to comply with Section 25102(o) of the California
Corporations Code. In that regard, to the extent required by Section 25102(o),
(i) the terms of any Options or SARs, to the extent vested and exercisable upon
a Grantee’s Separation from Service, shall include any minimum exercise periods
following Separation from Service specified by Section 25102(o), and (ii) any
repurchase right of the Company with respect to Shares issued under the Plan
shall include a minimum 90-day notice requirement. Any provision of the Plan
that is inconsistent with Section 25102(o) shall, without further act or
amendment by the Company, be reformed to comply with the requirements of
Section 25102(o).

14.3. Rule 16b-3

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted hereunder will qualify for the exemption
provided by Rule 16b-3 under the Exchange Act. To the extent that any provision
of the Plan or action by the Board or Committee does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Committee, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Committee may modify the Plan in any respect necessary to satisfy the
requirements of, or to take advantage of any features of, the revised exemption
or its replacement.

 

14



--------------------------------------------------------------------------------

15. EFFECT OF CHANGES IN CAPITALIZATION

15.1. Adjustments for Changes in Capital Structure

Subject to any required action by the Stockholders, in the event of any change
in the Shares effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the Stockholders in a form other than
Shares (excepting normal cash dividends) that has a material effect on the Fair
Market Value of Shares, appropriate and proportionate adjustments shall be made
in the number and class of shares subject to the Plan and to any outstanding
Awards, and in the Option Price, SAR Exercise Price or Purchase Price per Share
of any outstanding Awards in order to prevent dilution or enlargement of
Grantees’ rights under the Plan. For purposes of the foregoing, conversion of
any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” If a majority of the shares
which are of the same class as the shares that are subject to outstanding Awards
are exchanged for, converted into, or otherwise become (whether or not pursuant
to a Change in Control) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares. In the event of any such amendment, the number of
Shares subject to, and the Option Price, SAR Exercise Price or Purchase Price
per Share of, the outstanding Awards shall be adjusted in a fair and equitable
manner as determined by the Committee. Any fractional share resulting from an
adjustment pursuant to this Section 15.1 shall be rounded down to the nearest
whole number and the Option Price, SAR Exercise Price or Purchase Price per
share shall be rounded up to the nearest whole cent. In no event may the
exercise price of any Award be decreased to an amount less than the par value,
if any, of the stock subject to the Award. The Committee may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
the capital structure of the Company or distributions as it deems appropriate.
Adjustments determined by the Committee pursuant to this Section 15.1 shall be
made in accordance with Section 409A to the extent applicable.

15.2. Change in Control

15.2.1. Consequences of a Change in Control

Subject to the requirements and limitations of Section 409A if applicable, the
Committee may provide for any one or more of the following in connection with a
Change in Control:

(i) Accelerated Vesting. The Committee may provide in any Award Agreement or, in
the event of a Change in Control, may take such actions as it deems appropriate
to provide for the acceleration of the exercisability, vesting and/or settlement
in connection with such Change in Control of each or any outstanding Award or
portion thereof and shares acquired pursuant thereto upon such conditions,
including termination of the Grantee’s Service prior to, upon, or following such
Change in Control, to such extent as the Committee shall determine.

(ii) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Grantee, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section
15.2, if so determined by the Committee, an Award denominated in Shares shall be
deemed assumed if, following the Change in Control, the Award confers the right
to receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each Share subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a Share on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise or settlement of the Award, for each Share subject to the
Award, to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by Stockholders pursuant to the
Change in Control. If any

 

15



--------------------------------------------------------------------------------

portion of such consideration may be received by Stockholders pursuant to the
Change in Control on a contingent or delayed basis, the Committee may determine
such Fair Market Value as of the time of the Change in Control on the basis of
the Committee’s good faith estimate of the present value of the probable future
payment of such consideration. Any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

(iii) Cash-Out of Awards. The Committee may, in its discretion and without the
consent of any Grantee, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested Share (and each unvested
Share, if so determined by the Committee) subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per Share in the Change in Control,
reduced by the exercise or purchase price per share, if any, under such Award.
If any portion of such consideration may be received by Stockholders pursuant to
the Change in Control on a contingent or delayed basis, the Committee may
determine such Fair Market Value as of the time of the Change in Control on the
basis of the Committee’s good faith estimate of the present value of the
probable future payment of such consideration. In the event such determination
is made by the Committee, the amount of such payment (reduced by applicable
withholding taxes, if any) shall be paid to Grantees in respect of the vested
portions of their canceled Awards as soon as practicable following the date of
the Change in Control and in respect of the unvested portions of their canceled
Awards in accordance with the vesting schedules applicable to such Awards. For
avoidance of doubt, if the amount determined pursuant to this Section 15.2 for
an Option or SAR is zero or less, the affected Option or SAR may be cancelled
without any payment therefore.

15.2.2. Change in Control Defined

Unless otherwise provided in the applicable Award Agreement, a “Change in
Control” means the consummation of any of the following events:

 

  (i) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act), other than the Company or any subsidiary, affiliate (within the
meaning of Rule 144 promulgated under the Securities Act) or employee benefit
plan of the Company, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Voting Securities”);

 

  (ii) A reorganization, merger, consolidation or recapitalization of the
Company (a “Business Combination”), other than a Business Combination in which
more than 50% of the combined voting power of the outstanding voting securities
of the surviving or resulting entity immediately following the Business
Combination is held by the Persons who, immediately prior to the Business
Combination, were the holders of the Voting Securities; or

 

  (iii) A complete liquidation or dissolution of the Company, or a sale of all
or substantially all of the assets of the Company; or

 

  (iv) During any period of 24 consecutive months, the Incumbent Directors cease
to constitute a majority of the Board; “Incumbent Directors” means individuals
who were members of the Board at the beginning of such period or individuals
whose election or nomination for election to the Board by the Stockholders was
approved by a vote of at least a majority of the then Incumbent Directors (but
excluding any individual whose initial election or nomination is in connection
with an actual or threatened proxy contest relating to the election of
directors).

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if it is determined that an Award is subject to
the requirements of Section 409A and payable upon a Change in Control, the
Company will not be deemed to have undergone a Change in Control for purposes of
the Plan unless the Company is deemed to have undergone a “change in control
event” pursuant to the definition of such term in Section 409A.

15.3. Adjustments

Adjustments under this Section 15 related to Shares or securities of the Company
shall be made by the Committee. No fractional Shares or other securities shall
be issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole Share.

16. NO LIMITATIONS ON COMPANY

The making of Awards shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.

17. TERMS APPLICABLE GENERALLY TO AWARDS

17.1. Disclaimer of Rights

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. In addition, notwithstanding anything contained in the Plan to
the contrary, unless otherwise provided in the applicable Award Agreement, no
Award shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a Service Provider. The obligation of the
Company to pay any benefits pursuant to the Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms and conditions of the Plan.

17.2. Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
Stockholders for approval shall be construed as creating any limitations upon
the right and authority of the Board or its delegate to adopt such other
compensation arrangements as the Board or its delegate determines desirable.

17.3. Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state or local
taxes of any kind required by law to be withheld (i) with respect to the vesting
of or other lapse of restrictions applicable to an Award, (ii) upon the issuance
of any Shares upon the exercise of an Option or SAR or (iii) otherwise due in
connection with an Award. At the time of such vesting, lapse or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Committee, the Grantee may elect to satisfy such obligations, or the
Company may require such obligations to be satisfied, in whole or in part,
(i) by causing the Company or the Affiliate to withhold the minimum required
number of Shares otherwise issuable to the Grantee as may be necessary to
satisfy such withholding obligation or (ii) by delivering to the Company or the
Affiliate Shares already owned by the Grantee. The Shares so delivered or
withheld shall have an aggregate Fair Market Value equal to such withholding
obligations. The Fair Market Value used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 17.3 may satisfy his or her withholding
obligation only with Shares that are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

 

17



--------------------------------------------------------------------------------

17.4. Other Provisions

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Committee. In the event
of any conflict between the terms and conditions of an employment agreement and
the Plan, the terms and conditions of the employment agreement shall govern.

17.5. Severability

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms and conditions, and all provisions shall remain enforceable in
any other jurisdiction.

17.6. Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law,
and applicable Federal law.

17.7. Section 409A

The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable
laws require otherwise. Notwithstanding anything to the contrary in the Plan, to
the extent required to avoid accelerated taxation and tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six-month period
immediately following the Grantee’s Separation from Service shall instead be
paid on the first payroll date after the six-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier). Notwithstanding
the foregoing, neither the Company nor the Committee shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Grantee under Section 409A and neither the Company nor the Committee shall have
any liability to any Grantee for such tax or penalty.

17.8. Separation from Service

The Committee shall determine the effect of a Separation from Service upon
Awards, and such effect shall be set forth in the applicable Award Agreement.
Without limiting the foregoing, the Committee may provide in the Award
Agreements at the time of grant, or any time thereafter with the consent of the
Grantee, the actions that will be taken upon the occurrence of a Separation from
Service, including accelerated vesting or termination, depending upon the
circumstances surrounding the Separation from Service.

17.9. Transferability of Awards

17.9.1. Transfers in General

Except as provided in Section 17.9.2, no Award shall be assignable or
transferable by the Grantee, other than by will or the laws of descent and
distribution, and, during the lifetime of the Grantee, only the Grantee
personally (or the Grantee’s personal representative) may exercise rights under
the Plan.

17.9.2. Family Transfers

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 17.9.2, a “not for value”
transfer is a transfer that is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights or (iii) a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 17.9.2, any such Award shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Awards are prohibited except to
Family Members of the original Grantee in accordance with this Section 17.9.2 or
by will or the laws of descent and distribution.

 

18



--------------------------------------------------------------------------------

17.10. Dividends and Dividend Equivalent Rights

If specified in the Award Agreement, the recipient of an Award may be entitled
to receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the Common Stock or other securities covered by an Award. The
terms and conditions of a dividend equivalent right may be set forth in the
Award Agreement. Dividend equivalents credited to a Grantee may be paid
currently or may be deemed to be reinvested in additional Shares or other
securities of the Company at a price per unit equal to the Fair Market Value on
the date that such dividend was paid to Stockholders, as determined by the
Committee. Notwithstanding the foregoing, in no event will dividends or dividend
equivalents on any Award that is subject to the achievement of performance
criteria be payable before the Award has become earned and payable.

17.11. Plan Construction

In the Plan, unless otherwise stated, the following uses apply: (i) references
to a statute or law refer to the statute or law and any amendments and any
successor statutes or laws, and to all valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder, as amended, or their successors, as in effect at the
relevant time; (ii) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including,” and the words “to,” “until” and “ending on” (and the like) mean
“to and including”; (iii) indications of time of day shall be based upon the
time applicable to the location of the principal headquarters of the Company;
(iv) the words “include,” “includes” and “including” (and the like) mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation” (and the like), respectively; (v) all references to articles
and sections are to articles and sections in the Plan; (vi) all words used shall
be construed to be of such gender or number as the circumstances and context
require; (vii) the captions and headings of articles and sections have been
inserted solely for convenience of reference and shall not be considered a part
of the Plan, nor shall any of them affect the meaning or interpretation of the
Plan or any of its provisions; (viii) any reference to an agreement, plan,
policy, form, document or set of documents, and the rights and obligations of
the parties under any such agreement, plan, policy, form, document or set of
documents, shall mean such agreement, plan, policy, form, document or set of
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; and (ix) all
accounting terms not specifically defined shall be construed in accordance with
generally accepted accounting principles.

The Plan was originally approved by the Board and the Stockholders in December
2013. This amended and restated version of the Plan was approved by the Board on
April 11, 2018 and by the Stockholders on May 16, 2018.

 

19